                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALLACE DEEN-MITCHELL,                       :   CIVIL ACTION NO. 1:11-CV-1902
                                             :
                     Plaintiff               :   (Chief Judge Conner)
                                             :
              v.                             :
                                             :
HARLEY G. LAPPIN and                         :
FEDERAL BUREAU OF PRISONS,                   :
                                             :
                     Defendants              :

                                        ORDER

       AND NOW, this 6th day of February, 2020, upon consideration of the

report (Doc. 199) of Magistrate Judge Martin C. Carlson, recommending that

the court dismiss the above-captioned action brought by plaintiff Wallace Deen-

Mitchell for failure to pay the filing fee, and the court noting that Deen-Mitchell

filed objections (Doc. 204) to the report, 1 see FED. R. CIV. P. 72(b)(2), and following

de novo review of the contested portions of the report, see E.E.O.C. v. City of Long

Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and affording

“reasoned consideration” to any uncontested portion, see id. (quoting Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court agreeing with Judge Carlson

to the extent the report recommends that this matter be dismissed due to Deen-

Mitchell’s failure to pay the filing fee despite being given a substantial period of



       1
        We initially adopted Judge Carlson’s report and dismissed this action by
order (Doc. 200) dated October 18, 2019. Deen-Mitchell then moved for relief from
judgment, asserting that he had never received the report. (See Doc. 201). Again
giving Deen-Mitchell the benefit of the doubt, we reopened the case and granted
Deen-Mitchell a period of time in which to file his instant objections. (Doc. 203).
time in which to do so, 2 and finding Deen-Mitchell’s objections (Doc. 204) to be

without merit and squarely and correctly addressed by Judge Carlson’s report,

it is hereby ORDERED that:

      1.     The report (Doc. 199) of Magistrate Judge Carlson is ADOPTED.

      2.     The above-captioned matter is DISMISSED due to plaintiff’s failure
             to pay the filing fee.

      3.     The Clerk of Court shall CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania




      2
         Because we conclude that this matter must be dismissed for failure to pay
the filing fee, we need not address the report’s alternative recommendation that the
matter be dismissed for failure to prosecute.
